Title: Wednesday August 1st. 1787.
From: Adams, John Quincy
To: 


       Tom set out this morning for Haverhill. I expected to be there before now; but one thing and another has prevented me from going, and I suppose I shall be kept here as much as a week longer. I wrote a short essay this forenoon, but was not pleased with it, when I had done. Ben. Beale, was here in the afternoon, and drank tea with us; I proposed to him to go with me to Haverhill next week, but he said he could not make any positive promise.
       
       We pass’d the evening as usual in playing on the flute and singing.
      